DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stamenkovic (US20190372128) in view of Yang (US2015/0236355).
Stamenkovic teaches a process a PtNi catalyst comprising forming a reaction mixture comprising a nickel precursor (e.g.  nickel acetate tetrahydrate), a reducing agent (e.g.  1,2-tetradecanediol), a surfactant comprising oleic acid and oleylamine, platinum precursors (e.g.  platinum (II) acetylacetonate), and a polar solvent (e.g. 1,2-dichlorobenzene, dibenzyl ether) (para. [0034], Fig. 1, claim 1-5), reacting the reaction mixture under temperature 200 ºC for at least 0.5 hours forming a PtNi nanoparticles solution (para. [0007], [0046], claim 1).  
As for the claimed one parts of oleic acid to two parts of oleyamine, Stamenkovic expressly discloses using the oleylamine:oleic acid ratio is 1:1 ( para.[0049]).  However, Stamenkovic also teaches the ratio of oleic acid to oleylamine may be varied to control particle size, with increasing ratio of oleic acid associated with smaller particle size (para. [0034]).  It would have been obvious for one of ordinary skill in the art to adopt a same one part oleic acid to two parts of oleylamine as that of instantly claimed via routine optimization (see MPEP §2144.05) for help obtaining PtNi nanoparticles with desired size as suggested by Stanmenkovic (para. [0034]). 
Stamenkovic further teaches isolating PtNi/substrate nanoparticles by: sonicating the PtNi nanoparticle solution with substrate in chloroform solution; adding hexane to the sonicated chloroform solution; precipitating PtNi/substrate nanoparticles; collecting the PtNi/substrate nanoparticles by filtration; acid leaching ( via using HClO4 solution)  the PtNi/substrate by: sonicating the collected PtNi/substrate nanoparticles in water; mixing an acid with the sonicated PtNi/substrate sonicated in water for 60 minutes; collecting the leached PtNi/substrate nanoparticles by filtration; and annealing the leached PtNi/substrate nanoparticles, forming a Pt-skin on the PtNi/substrate nanoparticles (Fig. 1B and Fig. 13 A). 
Regarding claim 1 and 9, Stamenkovic does not expressly teach expose PtNi nanoparticles to oxygen, forming nickel oxide. 
However, Stamenkovic already teaches sonicating PtNi nanoparticles under ambient conditions (Fig. 13 A) for sonication wherein oxygen exposure to PtNi nanoparticles seems apparently involved. 
Yang teaches expose PtNi nanoparticles to oxygen for a time duration to allow the plurality of nanoparticles to undergo a reaction with the oxygen to convert a plurality of nanoparticles into a plurality of nanoframes under temperature 100-200 ºC for 12 hours (Fig. 8, para. [0073], [0077], [0084]). 
It would have been obvious for one of ordinary skill in the art to adopt such oxygen exposure treatment to PtNi nanoparticles  as shown by Yang to modify the catalyst producing process of Stamenkovic because such oxygen exposure can help convert PtNi nanoparticles to PtNi nanoframe having efficient reactant mas-transport and superior catalytic activity as suggested by Yang (para. [0052], [0053]). 
As for the claimed forming nickel oxide, Yang teaches a same or substantially the same oxygen exposure to a same or substantially the same PtNi nanoparticles, therefore, same or substantially the same reaction of nickel of PtNi nanoparticles with oxygen forming nickel oxide would be expected.  
As for the claimed nickel oxide removing, Stamenkovic already teaches acid leaching by exposure to HClO4, Yang already suggests nickel oxide formation by reaction of nickel in PtNi nanoparticles with oxygen.  Therefore, it would have been obvious for one of ordinary skill in the art to expect that Stamenkovic disclosed same or substantially the same acid leaching would lead to same or substantially the same nickel oxide removal. 
Regarding claim 2-6, 8 and 10-12, 14, such limitations have been met as discussed above. 
Regarding claim 7 and 11, Stamenkovic does not expressly teach exposure equal volume of acid to nanoparticles. 
However, Stamenkovic teaches ratio of acid/catalyst in acid leaching affect the formed Pt specific surface activity and the nanoparticles catalyst activity (para. [0042], Fig. 13 B). 
It would have been obvious for one of ordinary skill in the art to adopt a same equal volume of acid to nanoparticles as that of instantly claimed via routine optimization (see MPEP §2144.05) for help obtaining PtNi nanoparticles catalyst with desired catalyst activity as suggested by Stanmenkovic (para. [0042]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 16/587507 (reference application) in view of Yang. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application’507 teaches a same process of forming PtNi nanocatalyst except PtNi nanoparticles being exposed to oxygen and forming nickel oxide, wherein such limitations are taught by Yang as described above. It would have been obvious for one of ordinary skill in the art to adopt such oxygen exposure treatment to PtNi nanoparticles of Yang to modify the catalyst producing process of Stamenkovic because such oxygen exposure can help convert PtNi nanoparticles to PtNi nanoframe having efficient reactant mas-transport and superior catalytic activity as suggested by Yang (para. [0052], [0053]). 
As for the claimed forming nickel oxide, Yang teaches a same or substantially the same oxygen exposure to a same or substantially the same PtNi nanoparticles, therefore, same or substantially the same reaction of nickel of PtNi nanoparticles with oxygen forming nickel oxide would be expected.  As for the claimed nickel oxide removing, co-pending application’507 already teaches acid leaching by exposure to HClO4, Yang already suggests nickel oxide formation by reaction of nickel in PtNi nanoparticles with oxygen.  Therefore, it would have been obvious for one of ordinary skill in the art to expect that co-pending application’507 disclosed same or substantially the same acid leaching would lead to same or substantially the same nickel oxide removal. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 17/161,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application’138 teaches a same or substantially the same method as that of instantly claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732